Citation Nr: 9914337	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-274 13A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for the residuals of a 
right ankle injury.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for sinus problems.

6.  Entitlement to service connection for joint pains of the 
left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1975 to November 
1975.  He served in the Army National Guard between February 
1988 and February 1992.  He also served on active duty in the 
Persian Gulf from November 1990 until June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from a rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO).  An August 1995 rating decision denied 
service connection for "nerves, memory loss, athlete's foot, 
fatigue, sinus, pulmonary condition, left knee, joint pain 
and right ankle."  In August 1995, the RO received the 
veteran's notice of disagreement (NOD), which concerned all 
these issues except athlete's foot.  A statement of the case 
concerning these seven issues was issued in September 1995.  
A substantive appeal concerning these issues was received in 
July 1996.  

Subsequently, service connection was granted for asthmatic 
bronchitis by a rating decision in January 1996.  
Consequently, that issue is no longer before the Board on 
appeal.  However, in a VA Form 9 received by the RO in March 
1998, the veteran indicated that he was only appealing the 
issue of service connection for a right ankle disability. 


FINDINGS OF FACT

1.  The record does not contain competent medical evidence of 
a diagnosis of a current right ankle disability.

2.  On March 23, 1998, prior to the promulgation of a 
decision in the appeal, the veteran notified the RO that he 
is only appealing the issue of service connection for right 
ankle sprain.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the residuals of a 
right ankle injury.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

2.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met concerning the issues of 
entitlement to service connection for a psychiatric disorder, 
memory loss, fatigue, sinus problems, and joint pains of the 
left knee.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  In this case, the 
appellant notified the RO in March 1998 that he was appealing 
only the issue of entitlement to service connection for right 
ankle sprain.  Consequently, he has withdrawn his appeal as 
to the issues of service connection for a psychiatric 
disorder, memory loss, fatigue, sinus problems, and joint 
pains of the left knee.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration 
concerning these issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to these issues.  
To this extent, it is dismissed without prejudice.

II.  Service Connection for Residuals of Right Ankle Injury

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of his claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the Court held that the appellant in that case had 
not presented a well-grounded claim as a matter of law.  The 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court), pointed out that, unlike civil actions, the VA 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak, 2 Vet. 
App. at 611.  The evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

The veteran's problem with presenting a well-grounded claim 
for a right ankle disability arises with the first element, 
which is evidence of current disability.  The veteran has 
provided no competent medical evidence to show a current 
diagnosis of this disability.  Without proof of a current 
disability, there can be no valid claim.  See, Brammer v.  
Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The veteran 
underwent VA examinations in April 1994 and May 1995.  At the 
VA Persian Gulf examination conducted in April 1994, he 
failed to report any problems with his right ankle and there 
were no other positive physical findings regarding a right 
ankle disability.  He underwent a VA physical examination in 
May 1995 and reported the documented inservice (National 
Guard) right ankle sprain that occurred in June 1988 while 
playing basketball.  Importantly, the physician reviewed the 
medical history and listened to the veteran's complaints, 
however, the doctor reported that examination of the right 
ankle was normal.  Moreover, besides the veteran's 
statements, he has not produced any competent medical 
evidence, VA or otherwise, of a current right ankle 
disability.  

In situations in which a current disease or disability has 
not been sufficiently demonstrated, the claim cannot be found 
to be plausible and, therefore, such claim is not well 
grounded.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  Under these circumstances, it 
cannot be found that the veteran's statements alone are 
competent to demonstrate the existence of the claimed 
disability or a relationship of this purported disability to 
his military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  As the first element is entirely 
unsupported, whether there is evidence sufficient to lend 
plausible support to the second and third elements need not 
be decided.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case (SOC) that informed the veteran of the reasons his claim 
had been denied.  Also, by this decision, the Board informs 
the appellant of the type of evidence needed to make this 
claim well grounded 


ORDER

The claim for service connection for the residuals of a right 
ankle injury is denied.

The appeal as to the issues of entitlement to service 
connection for a psychiatric disorder, memory loss, fatigue, 
sinus problems, and joint pains of the left knee is 
dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

